         Case 2:20-cv-00491-AJS Document 114 Filed 07/28/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                       Lead Case No. 2:20-cv-00491-AJS

        v.

 ’47 BRAND, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                       Member Case No. 2:20-cv-00534-AJS

        v.

 LUKLA INC.,

                        Defendant.


                                     NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Lukla Inc. have

reached an agreement in principle that will resolve the claims alleged in the member case,

Douglass v. Lukla Inc., Member Case No. 2:20-cv-00534-AJS. Plaintiff anticipates filing a Notice

of Voluntary Dismissal With Prejudice within thirty (30) days of this notice.


                                                   Respectfully Submitted,


 Dated: July 28, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
                                                  Pa. No. 320659
                                                  EAST END TRIAL GROUP LLC
Case 2:20-cv-00491-AJS Document 114 Filed 07/28/20 Page 2 of 3




                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-00491-AJS Document 114 Filed 07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, July 28, 2020, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all counsel

of record. I also certify a true and correct copy will be served upon counsel for Defendant:

Ryan T. Benson
O’HAGAN MEYER
One E Wacker, Suite 3400
Chicago, IL 60601
rbenson@ohaganmeyer.com
T. (312) 422-6100

                                             Respectfully Submitted,

 Dated: July 28, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  186 42nd St., P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
